                                   1                                     UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     LAWRENCE GEORGE HASH,                                 Case No. 19-cv-00784-YGR (PR)
                                                           Petitioner,                         ORDER GRANTING IN FORMA
                                   5
                                                                                               PAUPERIS STATUS AND DIRECTING
                                                    v.                                         RESPONDENT TO SHOW CAUSE
                                   6
                                                                                               WHY THE PETITION SHOULD NOT
                                   7     KELLY SANTORO, Warden,                                BE GRANTED
                                                           Respondent.
                                   8

                                   9
                                               Petitioner, a state prisoner, has filed a pro se petition for a writ of habeas corpus pursuant
                                  10
                                       to 28 U.S.C. § 2254 challenging a June 23, 2016 disciplinary hearing at San Quentin State Prison.
                                  11
                                       Dkt. 1-1 at 12. Petitioner also seeks leave to proceed in forma pauperis. Dkt. 10.
                                  12
Northern District of California




                                               It does not appear from the face of the petition that it is without merit. Good cause
 United States District Court




                                  13
                                       appearing, the Court hereby issues the following orders:
                                  14
                                               1.        Petitioner’s application to proceed in forma pauperis is GRANTED. Dkt. 10.
                                  15
                                               2.        The Clerk of the Court shall serve a copy of this Order and the petition and all at
                                  16
                                       attachments thereto upon Respondent and Respondent’s attorney, the Attorney General of the
                                  17
                                       State of California. The Clerk shall also serve a copy of this Order on Petitioner at his current
                                  18
                                       address.
                                  19
                                               3.        Respondent shall file with this Court and serve upon Petitioner, within sixty (60)
                                  20
                                       days of the issuance of this Order, an Answer conforming in all respects to Rule 5 of the Rules
                                  21
                                       Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be issued.
                                  22
                                       Respondent shall file with the Answer a copy of all portions of the relevant state records that have
                                  23
                                       been transcribed previously and that are relevant to a determination of the issues presented by the
                                  24
                                       petition.
                                  25
                                               4.        If Petitioner wishes to respond to the Answer, he shall do so by filing a Traverse
                                  26
                                       with the Court and serving it on Respondent within sixty (60) days of his receipt of the Answer.
                                  27
                                       Should Petitioner fail to do so, the petition will be deemed submitted and ready for decision sixty
                                  28
                                   1   days after the date Petitioner is served with Respondent’s Answer.

                                   2          5.      Respondent may file with this Court and serve upon Petitioner, within sixty (60)

                                   3   days of the issuance of this Order, a motion to dismiss on procedural grounds in lieu of an

                                   4   Answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section

                                   5   2254 Cases. If Respondent files such a motion, Petitioner shall file with the Court and serve on

                                   6   Respondent an opposition or statement of non-opposition to the motion within sixty (60) days of

                                   7   receipt of the motion, and Respondent shall file with the Court and serve on Petitioner a reply

                                   8   within fourteen (14) days of receipt of any opposition.

                                   9          6.      It is Petitioner’s responsibility to prosecute this case. Petitioner must keep the

                                  10   Court and Respondent informed of any change of address and must comply with the Court’s

                                  11   orders in a timely fashion. Pursuant to Northern District Local Rule 3-11 a party proceeding pro

                                  12   se whose address changes while an action is pending must promptly file a notice of change of
Northern District of California
 United States District Court




                                  13   address specifying the new address. See L.R. 3-11(a). The Court may dismiss a pro se action

                                  14   without prejudice when: (1) mail directed to the pro se party by the Court has been returned to the

                                  15   Court as not deliverable, and (2) the Court fails to receive within sixty days of this return a written

                                  16   communication from the pro se party indicating a current address. See L.R. 3-11(b); see also

                                  17   Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir. 1997) (Rule 41(b) applicable in habeas cases).

                                  18   Petitioner must also serve on Respondent’s counsel all communications with the Court by mailing

                                  19   a true copy of the document to Respondent’s counsel.

                                  20          7.      Upon a showing of good cause, requests for a reasonable extension of time will be

                                  21   granted provided they are filed on or before the deadline they seek to extend.

                                  22          8.      This Order terminates Docket No. 10.

                                  23          IT IS SO ORDERED.

                                  24   Dated: July 24, 2019

                                  25

                                  26
                                                                                              YVONNE GONZALEZ ROGERS
                                  27                                                          United States District Judge
                                  28
                                                                                          2
